UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q/A QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2016 Date of Reporting Period: 06/30/2015 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2015 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 94.00% Consumer Discretionary - Durables & Apparel 2.23% 205,000 Tupperware Brands Corporation $ Consumer Discretionary - Media 9.43% 339,080 Cinemark Holdings, Inc. 13,620,844 256,250 Gannett Co., Inc. * 3,584,937 512,500 TEGNA, Inc. * 16,435,875 140,000 Time Warner Inc. 12,237,400 90,300 WPP plc 10,178,616 56,057,672 Consumer Discretionary - Services 7.00% 90,000 Cedar Fair, L.P. 4,904,100 97,500 DineEquity, Inc. 9,661,275 150,000 McDonald's Corporation 14,260,500 286,000 Six Flags Entertainment Corporation 12,827,100 41,652,975 Consumer Staples - Food & Staples Retailing 2.91% 205,000 Walgreens Boots Alliance, Inc. 17,310,200 Consumer Staples - Food, Beverage & Tobacco 3.79% 327,300 B&G Foods, Inc. 9,337,869 164,500 Philip Morris International Inc. 13,187,965 22,525,834 Energy 13.02% 420,470 Dorchester Minerals, L.P. 8,993,853 425,000 Enlink Midstream Partners LP 9,337,250 417,500 Kinder Morgan, Inc. 16,027,825 374,600 Plains All American Pipeline, L.P. 16,321,322 100,000 Plains GP Holdings, L.P. 2,584,000 115,000 Royal Dutch Shell plc - Class B 6,595,250 152,500 Williams Companies, Inc. (The) 8,751,975 182,178 Williams Partners L.P. 8,822,881 77,434,356 Financials - Banks 3.13% 297,500 FirstMerit Corporation 6,196,925 130,000 PNC Financial Services Group, Inc. (The) 12,434,500 18,631,425 Financials - Diversified 1.60% 205,000 Artisan Partners Asset Management Inc. 9,524,300 Financials - Insurance 6.87% 115,000 ACE Limited 11,693,200 765,000 Old Republic International Corporation 11,956,950 170,000 ProAssurance Corporation 7,855,700 200,000 Willis Group Holdings PLC 9,380,000 40,885,850 Financials - Real Estate 3.95% 225,000 Plum Creek Timber Company, Inc. 9,128,250 243,800 W.P. Carey Inc. 14,369,572 23,497,822 Page 1 Health Care - Equipment & Services 4.41% 202,500 Cardinal Health, Inc. 16,939,125 165,000 ResMed Inc. 9,301,050 26,240,175 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 7.91% 205,000 AbbVie Inc. 13,773,950 132,500 Gilead Sciences, Inc. 15,513,100 530,000 Pfizer Inc. 17,770,900 47,057,950 Industrials - Capital Goods 2.77% 46,300 National Presto Industries, Inc. 3,718,816 80,000 Snap-on Incorporated 12,740,000 16,458,816 Industrials - Commercial & Professional Services 10.75% 435,000 ADT Corporation (The) 14,602,950 410,300 KAR Auction Services, Inc. 15,345,220 327,500 Nielsen N.V. 14,662,175 180,000 Republic Services, Inc. 7,050,600 407,300 West Corporation 12,259,730 63,920,675 Industrials - Transportation 1.76% 120,000 Ryder System, Inc. 10,484,400 Information Technology - Semiconductors & Semiconductor Equipment 3.78% 205,000 Microchip Technology Incorporated 9,722,125 1,200,000 Xerox Corporation 12,768,000 22,490,125 Information Technology - Software & Services 3.55% 340,000 Microsoft Corporation 15,011,000 130,000 Paychex, Inc. 6,094,400 21,105,400 Materials 1.26% 185,664 Greif, Inc. - Class B 7,519,392 Telecommunication Services 3.88% 365,000 AT&T Inc. 12,964,800 345,000 CenturyLink, Inc. 10,136,100 23,100,900 TOTAL COMMON STOCKS (cost: $457,628,490) 559,128,967 SHORT-TERM INVESTMENTS 5.34% Commercial Paper - 5.02% $ 775,000 Integrys Energy Group, Inc. 07/01/15, 0.36% 775,000 800,000 Rockwell Collins, Inc. 07/01/15, 0.46% 800,000 825,000 Hyundai Capital America, Inc. 07/02/15, 0.40% 824,991 1,050,000 Hitachi Capital America Corp. 07/06/15, 0.40% 1,049,942 1,000,000 CBS Corporation 07/07/15, 0.41% 999,932 1,000,000 Bacardi U.S.A., Inc. 07/08/15, 0.46% 999,910 1,000,000 Hitachi Capital America Corp. 07/09/15, 0.41% 999,909 1,850,000 Marriott International, Inc. 07/10/15, 0.43% 1,849,801 1,000,000 AutoZone, Inc. 07/13/15, 0.40% 999,866 625,000 Marriott International, Inc. 07/13/15, 0.38% 624,921 700,000 Wisconsin Energy Corporation 07/13/15, 0.42% 699,902 1,500,000 PPG Industries, Inc. 07/14/15, 0.46% 1,499,751 625,000 V.F. Corporation 07/14/15, 0.40% 624,910 Page 2 1,000,000 Bemis Company, Inc. 07/15/15, 0.43% 999,833 950,000 AutoZone, Inc. 07/16/15, 0.40% 949,842 1,000,000 NorthWestern Corporation 07/17/15, 0.50% 999,778 475,000 Kroger Co. (The) 07/20/15, 0.43% 474,892 700,000 PPG Industries, Inc. 07/21/15, 0.45% 699,825 2,000,000 Bacardi-Martini B.V. 07/22/15, 0.45% 1,999,475 1,000,000 PPG Industries, Inc. 07/23/15, 0.45% 999,725 1,550,000 Discovery Communications, LLC 07/24/15, 0.42% 1,549,584 500,000 Rockwell Collins, Inc. 07/27/15, 0.43% 499,845 1,500,000 Eastman Chemical Company 07/28/15, 0.45% 1,499,494 350,000 NorthWestern Corporation 07/29/15, 0.50% 349,864 875,000 Hyundai Capital America, Inc. 08/04/15, 0.47% 874,611 650,000 Thomson Reuters Corporation 08/10/15, 0.52% 649,624 1,700,000 Stryker Corporation 08/18/15, 0.21% 1,699,524 900,000 V.F. Corporation 08/18/15, 0.38% 899,544 2,000,000 Pall Corporation 09/21/15, 0.55% 1,997,494 29,891,789 Variable Rate Security - 0.32% 1,892,969 Fidelity Institutional Money Market Fund - Class I 1,892,969 TOTAL SHORT-TERM INVESTMENTS (cost $31,784,758) 31,784,758 TOTAL INVESTMENTS (cost $489,413,248) - 99.35% 590,913,725 OTHER ASSETS, NET OF LIABILITIES - 0.65% 3,894,672 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % Of net assets. As of June 30, 2015, investment cost for federal tax purposes was $490,198,316 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (16,549,580 ) Net unrealized appreciation $100,715,409 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Page 3 The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities - Level 1 - Common Stocks(1) $559,128,967 Variable Rate Security 1,892,969 Level 2 - Commercial Paper 29,891,789 Level 3 - None Total $590,913,725 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 10/06/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 10/06/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 10/06/2015
